ORDER

PAGE, Justice.
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Richard T. McHaffie committed unprofessional conduct warranting public discipline, namely, failing to file federal and state individual income tax returns for a 4-year period, placing the unauthorized signature of his wife on mortgage documents to secure a loan, neglecting a client matter entrusted to him and practicing law while on restricted practice under the Continuing Legal Education rules; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend a 90-day suspension pursuant to Rule 15, to commence 15 days from the date of this court’s order, that the reinstatement hearing provided for in Rule 18 be waived, and that respondent be required to successfully complete the professional responsibility portion of the state bar examination pursuant to Rule 18(e), that he comply with Rule 26, and that he pay $750 in costs; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline;
IT IS HEREBY ORDERED that respondent Richard T. McHaffie is suspended from the practice of law for a period of 90 days to commence 15 days from the date of this order and that any reinstatement is conditioned upon compliance with the recommended conditions set out above.